DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/16/2022. Claims 1-16 have been cancelled. Claims 16-35 are currently presented for examination.     

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schön Jose et al. (DE 102014015698 A1, hereinafter “Jose”) in view of Wenzel (US 20120085458 A1) and further in view of VAN MILL et al. (US 20140277963 A1, hereinafter “VAN MILL”).
Regarding claim 16, Jose (Fig. 1) discloses a method of manufacturing an autonomous cart, comprising: determining a mission type for the autonomous cart (the drive unit moving autonomously to the passenger unit and the passenger unit and the drive unit connecting to one another automatically; Jose at ¶ [0019]); 
determining a power system for powering the autonomous cart based on the mission type (The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0023]); 
determining a drive system (drive unit 16) suitable for converting a power delivered by the power system into motive power suitable for moving the autonomous cart based on the power system and the mission type (By selecting a suitable drive unit 16 , the energy requirement of the means of transport can be particularly reduced in each case, depending on the situation; Jose at ¶ [0040]); installing the power system onto a chassis (chassis 18) of the autonomous cart (In a further advantageous embodiment, it is provided that a drive unit comprises at least one chassis, one motor, one energy store and one steering unit as assemblies; Jose at ¶ [0011]); and 
installing the drive system onto the chassis of the autonomous cart, wherein the autonomous cart comprises a control system configured to drive the autonomous cart autonomously via the power system and the drive system (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]). Jose does not explicitly teach by determining a crop production process to be supported by the autonomous cart… and reconfiguring, in the field, the control system to support the crop production process”.  However, Wenzel teaches or at least suggests determining a crop production process to be supported by the autonomous cart (paragraph [0034] discusses “autonomous machine”… (In general, FIG. 1 displays a static representation of a dynamic process. Harvester 101 moves through crops and harvests crops, such as grain 104 therefrom; Wenzel at ¶ [0036]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jose to include the control system to support the crop production process, as taught by Wenzel in order to reduce manpower for performing grain bagging operation.
Jose and Wenzel do not explicitly reconfiguring, in the field, the control system to support the crop production process. However, VAN MILL teaches or at least suggests reconfiguring, in the field, the control system to support the crop production process (The platform may include a software management system that is configured to download control module 120 as a mobile app or any other software application and to retrieve any updates of the control module 120; VAN MILL at [0034] and at least [0036]-[0041]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jose to include the control system to support the crop production process, as taught by VAN MILL in order to  allow user free from manual initiation of each operation in the unloading sequence.

Regarding claim 17, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein reconfiguring the control system, in the field, comprises reconfiguring the control system based on the power system installed and on the drive system installed (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 18, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein determining the mission type comprises determining a torque, a speed, a number of operational hours, or a combination thereof, for the autonomous cart (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 19, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches determining the torque, the speed, the number of operational hours, or the combination thereof, comprises determining the torque, the speed, the number of operational hours, or the combination thereof, based on an agricultural crop to be carried by the autonomous cart (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 20, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches determining the torque, the speed, the number of operational hours, or the combination thereof, comprises determining the torque, the speed, the number of operational hours, or the combination thereof, based on an agricultural vehicle to be supported by the autonomous cart (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 21, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein determining a power system for powering the autonomous cart based on the mission type comprises determining the power system based on an availability of an energy source, a cost of an energy source, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 22, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 23, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 24, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the control system is configured to drive the autonomous cart to follow an agricultural vehicle to offload an agricultural product from the agricultural vehicle onto the cart during operations of the agricultural vehicle (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 25, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches installing a container for collecting agricultural product on top of the chassis (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 26, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches installing the power system, the drive system, or the combination thereof, in a field location (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 27, Jose discloses an autonomous cart (the drive unit moving autonomously to the passenger unit and the passenger unit and the drive unit connecting to one another automatically; Jose at ¶ [0019]), a first power system disposed on the chassis and configured to power the autonomous cart (The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0023]); a first drive system (drive unit 16) disposed on the chassis and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart (By selecting a suitable drive unit 16 , the energy requirement of the means of transport can be particularly reduced in each case, depending on the situation; Jose at ¶ [0040]); a steering system (a steering unit 26 ) communicatively coupled to the controller, wherein the controller is configured to instruct the steering system to steer the autonomous grain cart, wherein the chassis is configured to support a specific mission type via the first power system and the first drive system (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]). Jose does not explicitly teach by determining a crop production process to be supported by the autonomous cart… and reconfiguring, in the field, the control system to support the crop production process”.  However, Wenzel teaches or at least suggests determining a crop production process to be supported by the autonomous cart (paragraph [0034] discusses “autonomous machine(In general, FIG. 1 displays a static representation of a dynamic process. Harvester 101 moves through crops and harvests crops, such as grain 104 therefrom; Wenzel at ¶ [0036]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jose to include the control system to support the crop production process, as taught by Wenzel in order to reduce manpower for performing grain bagging operation.
Jose and Wenzel do not explicitly reconfiguring, in the field, the control system to support the crop production process. However, VAN MILL teaches or at least suggests reconfiguring, in the field, the control system to support the crop production process (The platform may include a software management system that is configured to download control module 120 as a mobile app or any other software application and to retrieve any updates of the control module 120; VAN MILL at [0034]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jose to include the control system to support the crop production process, as taught by VAN MILL in order to  allow user free from manual initiation of each operation in the unloading sequence.

Regarding claim 28, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the chassis comprises a second power system configured to be installed in the field and a second drive system to support the specific mission type (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 29, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the first power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 30, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the first drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 31, Jose, Wenzel as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the specific mission type comprises a desired torque, a desired speed, a desired number of operational hours, or a combination thereof, for the autonomous cart (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20130022430 Al, hereinafter ’’Anderson”) in view of Schön Jose et al. (DE 102014015698 A1, hereinafter “Jose”) and further in view of VAN MILL et al. (US 20140277963 A1, hereinafter “VAN MILL”).

Regarding claim 32, Anderson (Figs. 4-6) a system for continuously conveying agricultural product (harvester 12), comprising: an agricultural vehicle comprising a header (As shown below in the reproduced and annotated Fig. 4) configured to harvest agricultural product from a field (Figs. 1-14, paragraph [0008]); and at least one autonomous grain carts (vehicle 12) configured to receive the agricultural product from the agricultural vehicle (vehicle 12).

    PNG
    media_image1.png
    273
    431
    media_image1.png
    Greyscale

Anderson does not explicitly teach wherein the at least one autonomous grain cart comprises: a chassis, a first power system disposed on the chassis and configured to power the autonomous cart; a first drive system disposed on the chassis and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart; controller, comprising a processor and a memory; and a steering system communicatively coupled to the controller, wherein the controller is configured to instruct the steering system to steer the autonomous grain cart, wherein the chassis is configured to support a specific mission type via the first power system and the first drive system. 
However, Jose teach wherein the at least one autonomous grain cart comprises: a chassis (chassis 18), a first power system disposed on the chassis and configured to power the autonomous cart (the drive unit moving autonomously to the passenger unit and the passenger unit and the drive unit connecting to one another automatically; Jose at ¶ [0019]); a first drive system (drive unit 16) disposed on the chassis and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart (By selecting a suitable drive unit 16 , the energy requirement of the means of transport can be particularly reduced in each case, depending on the situation; Jose at ¶ [0040]); a controller, comprising a processor and a memory; and a steering system (a steering unit 26 ) communicatively coupled to the controller, wherein the controller is configured to instruct the steering system (a steering unit 26 ) to steer the autonomous grain cart, wherein the chassis is configured to support a specific mission type via the first power system and the first drive system (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Anderson to include a chassis, a first power system disposed on the chassis and configured to power the autonomous cart, as taught by Jose in order to allow a vehicle stuck in mud or ruts to simply push out of mud or ruts by lengthening the wheel base.
Anderson and Jose do not explicitly teach wherein the controller is configured to be reconfigured in the field, after determining a specific mission type, to support the specific mission type. However, VAN MILL teaches or at least suggests reconfiguring, in the field, the control system to support the crop production process (The platform may include a software management system that is configured to download control module 120 as a mobile app or any other software application and to retrieve any updates of the control module 120; VAN MILL at [0034] and at least [0036]-[0041]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Anderson and Jose to include the controller is configured to be reconfigured in the field, after determining a specific mission type, as taught by VAN MILL in order to  allow user free from manual initiation of each operation in the unloading sequence.

Regarding claim 33, Anderson, Jose as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the first power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 34, Anderson, Jose as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the first drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Regarding claim 35, Anderson, Jose as modified by VAN MILL disclose the claimed invention substantially as explained above. Further, Jose teaches wherein the specific mission type comprises a desired torque, a desired speed, a desired number of operational hours, or a combination thereof, for the autonomous cart (The engine 22 can be designed, for example, as an internal combustion engine or as an electric motor. The energy store 24 corresponds in each case to the type of motor 22 in order to be able to provide the necessary energy for operating the drive unit 16; Jose at ¶ [0022]-[0023]).

Response to Arguments
Applicant’s arguments filed on 06/16/2022 with respect to claims 16-35 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663